976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Jannazzo BOYD, Appellant.
No. 91-3204.
United States Court of Appeals, District of Columbia Circuit.
Aug. 28, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel and the United States' response to the court's order to show cause filed June 4, 1992, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's order filed June 25, 1991 be vacated and that the case be remanded to the district court for further proceedings consistent with  Lozada v. Deeds, 111 S.Ct. 860 (1991).   It is


4
FURTHER ORDERED that the motion for appointment of counsel be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.